Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C in the reply filed on February 8, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.
Claims 32-36 are addressed on the merits below.

Specification
The attempt to incorporate subject matter into this application by reference to US Applications 14/505387 is ineffective because under 37 CFR 1.57(d), “essential material” may  be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication.  Here, Applicant has referred to the application and not the USPGPub.  Appropriate correction is required.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because the claimed embodiment is wholly supported by the disclosure of application 14/505387.  Achia Kronman is not a named inventor in that application.  The disclosed application does not include information about the pressure sensor, the controller that generates the model .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require pressure data from pressure sensors to be incorporated into a virtual model displayed using a color bar, a graph, or a color-coded representation of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maracaja-Neto (WO 2015/031877) in view of Hotto et al. (US 2011/0301414), Lee et al. (WO 2015/119573), and Matsumura (US 2008/0269606).
Regarding Claim 32, Maracaja-Neto discloses:
An endoscope system having an endoscope handle and an endoscope body adapted to be inserted into a gastrointestinal tract of a patient (Paragraphs 0010 and 0068 and Fig. 13 showing an endoscope with a handle), the system comprising: 
a plurality of orientation markers (83) positioned on said endoscope handle (see Fig. 13); 
a plurality of sensors positioned at different locations longitudinally along the endoscope body, wherein each of said plurality of sensors is adapted to generate first orientation data and first data (Paragraphs 0014-0015 and 0019 indicate that a variety 
one or more cameras positioned external to said patient and adapted to detect one or more of said plurality of orientation markers and generate second orientation data (see Paragraphs 0010-0013 describing the use of cameras to detect fiducial markers; see also Paragraph 0053 mentioning the use of cameras 4 for tracking); 
a controller adapted to receive said first orientation data, the first data, and the second orientation data, and generate a virtual model of the patient's gastrointestinal tract showing a position of the endoscope within the patient's gastrointestinal tract (see Paragraphs 0014-0015 discussing how the system incorporates the camera system and information from other sensors to map the position of the scope; as seen in Fig. 13, the system is compatible with the GI tract); and 
at least one display screen (shown in Fig. 3, but not numbered).
Maracaja-Neto does not explicitly disclose using pressure sensors adapted to generate first orientation data and first pressure data and where the display is adapted to receive the first orientation data, the first pressure data, and data indicative of the virtual model from the controller, display the virtual model, and display, in the virtual model, the first pressure data via a color bar, a graph, or a color-coded representation of the endoscope movement though the patient's body.
Hotto teaches placing pressure sensors (330n) along the length of an elongated tubular body (see Figs. 3A-3D) for sensing position information (see Paragraphs 0064-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s device 
Lee teaches a display with the imaging data and virtual model (see Fig. 8) along with other information.  Matsumura teaches putting pressure data on the display in the form of a bar graph (see Figs. 9 and 10).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s display to include Lee’s virtual model and Matsumura’s pressure information.  Such a modification provides the user with the data via visual representations.  These visual representations provide the user with positional information as to the location of the scope.

Regarding Claim 33, Maracaja-Neto as modified discloses wherein the controller is configured to send a visual alert to the display screen when the pressure data exceeds a predefined threshold (see Matsumura Paragraph 0013).

Regarding Claim 34, Maracaja-Neto as modified discloses at least one electromagnetic coil wound around one or more portions of the endoscope body, wherein the electromagnetic coil is configured to emit an electromagnetic signal (see Maracaja-Neto Paragraph 0015; see Hotto Paragraphs 0059 and 0067-0068; also, Applicant’s disclosure acknowledges that these systems are known in the art, see Paragraph 0076 of the PGPub).

Claim 35, Maracaja-Neto as modified discloses an electromagnetic tracking device external to the endoscope, wherein the electromagnetic tracking device is configured to receive the electromagnetic signal from the electromagnetic coil to track a position of the endoscope (see Maracaja-Neto Paragraph 0015 and Hotto Paragraphs 0067-0068; an external sensing device is used to detect the signal from the sensors). 

Regarding Claim 36, Maracaja-Neto as modified discloses wherein the display screen is adapted to display the virtual model in a separate portion of the display screen as the first pressure data (looking at the combination, Lee shows the virtual model in its own separate location (see Fig. 8) and Matsumura shows the pressure data on the side in its own location (see Figs. 9 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795